         Case 4:17-cr-00403-MWB Document 160 Filed 08/10/21 Page 1 of 6




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA,                            No. 4:17-CR-00403

         v.                                           (Judge Brann)

 RAYMOND KRAYNAK,

              Defendant.

                                       ORDER

                                  AUGUST 10, 2021

        In accordance with the in-person pretrial conference held August 9, 2021 and

pursuant to Federal Rule of Criminal Procedure 17.1, IT IS HEREBY ORDERED

that:

        1.    Jury Selection. Jury selection will be held on Tuesday, September 7,

              2021 at 9:30 a.m. in Courtroom 1, Fourth Floor, United States

              Courthouse and Federal Building, 240 West Third Street, Williamsport,

              Pennsylvania. Counsel shall convene with the undersigned prior to jury

              selection at 9:00 a.m. in Chambers, Suite 401, to discuss any

              preliminary matters.

        2.    Trial. Trial will commence immediately following jury selection. Trial

              is currently anticipated to last for approximately three to four weeks.

              Counsel are attached for jury selection and trial.
 Case 4:17-cr-00403-MWB Document 160 Filed 08/10/21 Page 2 of 6




3.   Jury Composition. Pursuant to Federal Rule of Criminal Procedure

     23(b)(1), the jury shall consist of twelve (12) persons. Pursuant to

     Federal Rule of Criminal Procedure 24(c)(1), the Court will impanel

     four (4) alternate jurors.

     a.    Pursuant to Federal Rule of Criminal Procedure 24 and by oral
           agreement of the parties during the pretrial conference, the
           Government shall have six (6) peremptory challenges, and the
           Defendant shall have ten (10) peremptory challenges.

     b.    Pursuant to Federal Rule of Criminal Procedure 24 and by oral
           agreement of the parties during the pretrial conference, the
           Government shall have two (2) peremptory challenges to the
           alternate jurors, and the Defendant shall have two (2) peremptory
           challenges to the alternate jurors.

4.   Opening Statements and Closing Arguments. The Government

     requested approximately forty-five (45) minutes to deliver its opening

     statement and Defendant requested approximately forty-five (45)

     minutes to deliver his opening statement. The Government requested

     approximately sixty (60) minutes to deliver its closing statement and

     Defendant requested approximately sixty (60) minutes to deliver his

     closing statement. Pursuant to Federal Rule of Criminal Procedure 29.1,

     the Government may reserve a portion of the time allotted to deliver its

     closing argument to deliver a rebuttal to the Defendants’ closing

     arguments.



                                  2
        Case 4:17-cr-00403-MWB Document 160 Filed 08/10/21 Page 3 of 6




       5.      Motions in Limine. The Court will dispose of any currently pending

               motions in limine prior to the commencement of trial.

       6.      Exhibits. No later than Tuesday, August 31, 2021, each party shall

               submit to the Court:

               a.     Three (3) complete exhibit lists using the form appended to this

                      Order.1

               b.     One (1) complete set of exhibits for the Court’s use, contained in

                      3-ring binders, in addition to the original which will be offered

                      into evidence.

               c.     Counsel shall also submit an electronic copy of their exhibits on

                      a USB flash drive.2 Documents and photographs shall be in .pdf,

                      .jpg, .bmp, .tif, or .gif format; video and audio recordings shall

                      be in .avi, .wmv, .mpg, .wma, or .wav format. Each electronic

                      exhibit shall be saved as a separate, independent file, and

                      provided to the Court on a storage device, such as cd, dvd, or

                      flash drive. Exhibits filed shall be named consistent with their

                      order and name on the exhibit list.




1
    You may contact Chambers to obtain a Word version of this form.
2
    Electronic exhibits on the USB flash drive shall be named in conformance with the “Exhibit
    Formatting Instructions for Batch Importing” available at http://www.pamd.uscourts.gov/jers.
                                                3
 Case 4:17-cr-00403-MWB Document 160 Filed 08/10/21 Page 4 of 6




                    For Example:

                    1-1_ Picture of house

                    1-2_ Picture of dog

                    2_Copy of Mortgage

     d.       All parties are expected to use presentation technology available

              in the courtroom to display evidence to the jury. 6.13 JERS

              System. Training on the equipment shall be arranged well in

              advance of trial with the courtroom deputy and/or systems team

              member, by contacting Kenneth L. Williams, telephone number:

              (570) 601-8500. See “Programs & Services” link and select

              “Courtroom     Technology”     on   the   district   website   at

              www.pamd.uscourts.gov. Please read thoroughly the “Notice

              to All Courtroom Technology Users” as well as the section on

              “Jury Evidence Recording System [JERS].”

7.   Witness Lists. By Tuesday, August 31, 2021, each party shall submit

     to the Court a list of the names of any witnesses it intends to call at

     trial.

8.   Sequestration. Witnesses will be sequestered pursuant to Federal Rule

     of Evidence 615.




                                    4
 Case 4:17-cr-00403-MWB Document 160 Filed 08/10/21 Page 5 of 6




9.   Stipulations. If the parties agree to any stipulations, they are to be

     docketed with the Court in advance of trial and then read to the jury by

     counsel or the Court at an appropriate time during trial.



                                      BY THE COURT:


                                      s/ Matthew W. Brann
                                      Matthew W. Brann
                                      Chief United States District Judge




                                  5
               Case 4:17-cr-00403-MWB Document 160 Filed 08/10/21 Page 6 of 6

Caption:

Case No:

Judge:

Date:

                                         EXHIBIT LIST



                 Completed by Counsel                   Completed by Courtroom Deputy
 Exhibit No.            Exhibit Description           Date        Date        Witness
  (P/D-#)                                           Identified Admitted




                                                                                 Page 1 of 1
